Case: 10-30377 Document: 00511308220 Page: 1 Date Filed: 12/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 1, 2010
                                     No. 10-30377
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JESSE LANGSTON,

                                                   Plaintiff-Appellant

v.

JAMES M. LEBLANC, Secretary of the Department of Public Safety and
Corrections (DOC); N. BURL CAIN, Warden of the Louisiana State Penitentiary
(LSP); TREY PORET, Assistant Warden; UNKNOWN WHITAKER, Captain;
DONNELL SULLIVAN, Captain; SAMANTHA ANGELLE, Lieutenant; TRENT
BARTON, Major; DAVID KELONE, Lieutenant, Colonel; CASSANDRA
TEMPLE, Major; DAVID DUNCAN, Sergeant; EARNEST GRIFFIN, Sergeant;
U N K N O W N PIAZZA, M aster/Sergeant; UNKNOW N POLYG RAPH
EXAMINER; RANDOLPH BEAUBOUEF, Captain,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                               USDC No. 3:09-CV-812


Before KING, BENAVIDES, and ELROD, Circuit Judgs.
PER CURIAM:*
       Jesse Langston, Louisiana prisoner # 501703, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. The district court dismissed


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30377 Document: 00511308220 Page: 2 Date Filed: 12/01/2010

                                   No. 10-30377

Langston’s 42 U.S.C. § 1983 complaint as legally frivolous pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i).   The district court denied Langston’s motion for leave to
proceed IFP on appeal and certified, for the reasons stated in the magistrate
judge’s report, that the appeal was not taken in good faith. By moving for leave
to proceed IFP on appeal, Langston is challenging the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Langston’s IFP motion addresses only his indigence. He does not brief any
argument regarding the dismissal of his § 1983 complaint or the reasons for the
district court’s certification decision. Failure to identify any error in the district
court’s analysis is the same as if the appellant had not appealed the judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are liberally construed, even pro se litigants must
brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993).
      Langston has not shown that the district court’s certification that an
appeal would not be taken in good faith was incorrect. The instant appeal is
therefore without arguable merit and frivolous. Accordingly, Langston’s request
for IFP status is denied, and his appeal is dismissed. See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2. Langston is cautioned that
the dismissal of his § 1983 suit by the district court pursuant to § 1915(e)(2)(B)(i)
and our dismissal of this appeal as frivolous both count as strikes under
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
Langston is also cautioned that if he accumulates three strikes under § 1915(g),
he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.



                                          2